DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (i.e. claims 1-11) in the reply filed on 11/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howder et al. (US 2020/0235112).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In re claim 1, Howder et al., in Figs. 20, 21 and corresponding text, teach an integrated assembly, comprising:
a source structure 17/31/46/23/28 comprising a first conductively-doped semiconductor material 17([0011]), one first insulative layer 31 ([0012]) over the first conductively-doped semiconductor material 17, a second conductively-doped semiconductor material 46 ([0024]) over the one first insulative layer 31, one second insulative layer 23 ([0012]) over the second conductively-doped semiconductor material 46, and a third conductively-doped semiconductor material 28 ([0024]) over the one second insulative layer 23; the source structure 
vertically-stacked conductive levels 22 over the source structure 17/31/46/23/28; the conductive levels 22 comprising memory cell levels 56 ([0028]);
channel material 36 ([0016]) extending vertically along the memory cell levels 56, and extending into the source structure 17/31/46/23/28 to be in direct contact with the second conductively- doped semiconductor material 46; and
one or more memory cell materials 30/32/34 ([0016]) between the channel material 36 and the vertically-stacked conductive levels 22.
                   
    PNG
    media_image1.png
    336
    505
    media_image1.png
    Greyscale

              
    PNG
    media_image2.png
    463
    606
    media_image2.png
    Greyscale


            
    PNG
    media_image3.png
    279
    622
    media_image3.png
    Greyscale

              
    PNG
    media_image4.png
    101
    609
    media_image4.png
    Greyscale


	In re claim 4, Howder et al., in Figs. 20, 21 and corresponding text, teach that the first, second and third conductively-doped semiconductor materials 17, 46 and 28 comprise conductively-doped silicon ([0024]).

	In re claim 5, Howder et al., in Figs. 20, 21 and corresponding text, teach that the blocks 51 comprise doped silicon (i.e. the material 51 is the same as that of the second conductively-doped semiconductor material 46, which is conductively-doped silicon, [0024]). 



	In re claim 11, Howder et al., in Figs. 20, 21 and corresponding text, teach that the conductive levels 22 are spaced from one another by intervening levels 20 comprising silicon dioxide ([0013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Howder et al. (US 2020/0235112) in view of Lee (US 9,748,265). 
The applied reference (US ‘112) has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

	In re claim 2, Howder et al. are silent as to the upper conductive levels of the vertically-stacked conductive levels are the memory cell levels, and a lower conductive level of the vertically-stacked conductive levels is a select device level.  Lee, however, in an analogous art teaches a NAND device, wherein the upper conductive levels 43 of the vertically-stacked conductive levels are the memory cell levels, and a lower conductive level 45 of the vertically-stacked conductive levels is a select device level (Fig. 5).    Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Howder’s teachings to the application where the NAND device is needed, as taught by Lee, because a person of ordinary skill in the art would have been motivated to combine the foregoing teachings to achieve the claimed invention and that there would have been a reasonable expectations of success.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0235112.  The improvement comprises: the blocks comprise silicon doped with one or more elements selected from Groups 13-15 of the periodic table (claim 6); and the blocks comprise silicon doped carbon (claim 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 3, 2021



/HSIEN MING LEE/